ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 9/17/2021.
The application has been amended as follows: 
In Claim 12, lines 3-4, “stack of the pultruded fibrous composite strips, wherein each of the pultruded fibrous composite strips” has been changed to –stack of pultruded fibrous composite strips, wherein each pultruded fibrous composite strip—
In Claim 12, line 19, “the strip” has been changed to –each strip—
In Claim 12, line 20, “the longitudinally” has been changed to –the plurality of longitudinally—
In Claim 12, line 21, “wherein in the stack” has been changed to –wherein the stack—
In Claim 12, line 23, “pultruded fibrous” has been changed to –plurality of pultruded fibrous—
In Claim 14, lines 3-4, “wherein each of the pultruded fibrous composite strips” has been changed to –wherein each pultruded fibrous composite strip—
In Claim 14, line 15, “between the pultruded” has been changed to –between each pultruded—
In Claim 14, line 17, “between the pultruded” has been changed to –between each pultruded—
In Claim 14, line 18, “direction to the pultruded” has been changed to –direction to each pultruded—
 In Claim 14, line 19, “the longitudinally extending grooves” has been changed to –the plurality of longitudinally extending grooves—
In Claim 14, line 26, “stack of the pultruded” has been changed to –stack of pultruded—
In Claim 14, line 27, “the pultruded” has been changed to –the plurality of pultruded—
In Claim 14, line 30, “one of longitudinally” has been changed to –one of the plurality of longitudinally—
In Claim 14, line 35, “bond the adjacent” has been changed to –bond adjacent—
In Claim 15, lines 2-3, “the strips in the mould to form the stack of the strips” has been changed to –the plurality of pultruded fibrous composite strips in the mould to form the stack—
In Claim 17, lines 1-2, “each of the pultruded fibrous composite strips further comprise” has been changed to –each pultruded fibrous composite strip further comprises—
In Claim 18, lines 1-2, “each of the pultruded fibrous composite strips further comprise” has been changed to –each pultruded fibrous composite strip further comprises—

Response to Arguments
Applicant’s remarks, see pages 8-12, filed 8/3/2021, with respect to the amendments to claims 1, 12 and 14 have been fully considered and are persuasive.  As applicant has incorporated allowable subject into each of the independent claims, they are in condition for allowance.
Allowable Subject Matter
Claims 1-9 and 12-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745